Citation Nr: 1723787	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral foot neuropathy, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  

While the April 2012 rating decision notification letter also indicates that the Veteran's claims for pension benefits and eligibility for treatment were denied, his April 2012 notice of disagreement appears to be limited to the denials of service connection listed on the title page of this remand.  As such, the statement of the case does not include those additional two issues and they are not currently on appeal. 


REMAND

In his July 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The VA Form 8 indicates that a hearing was requested, but that no transcript was in the file.  A review of the VACOLS system reflects that the Veteran failed to appear for a videoconference hearing on January 18, 2017.  However, a review of the claims file reflects that there is no correspondence to the Veteran informing him of the date, time, and location of any scheduled hearing.  Consequently, it is not clear that the Veteran was properly informed of the hearing so he could appear.  Therefore, the case must be remanded in order to schedule the Veteran for his requested Board hearing.  See 38 C.F.R. §§ 20.70, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in accordance with the docket number of his appeal.

Notify the Veteran and his representative of the date and time of the hearing.  Ensure that a copy of the notification letter is included in the claims file.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




